Case 17-31786-sgj13 Doc 59 Filed 01/15/20                      Entered 01/15/20 07:14:55          Page 1 of 4


OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

IN RE:                                                                          CASE NO: 17-31786-SGJ-13

TRACEY LASHAUN NEAL                                                             JUDGE STACEY G. C. JERNIGAN

                  DEBTOR


                        NOTICE OF TRUSTEE'S MORTGAGE PAYMENT CHANGE AND
                 NO CHANGE TO DEBTOR'S PLAN BASE AND PAYMENT TO THE TRUSTEE

TO THE DEBTOR AND DEBTOR'S ATTORNEY:
     The Trustee's office has received a Notice of Mortgage Payment Change dated January 09, 2020. The mortgage
payment for Trustee's claim # 9 - WILMINGTON SAVINGS FUND SOCIETY has been changed to $1,408.99 per month .
These payments will begin February 01 , 2020.

     No changes have been made to Plan Payments.




                                                        By: /s/ Thomas D. Powers
                                                        Thomas D. Powers, Chapter 13 Trustee
                                                        State Bar No. 16218700
                                                        105 Decker Ct
                                                        Suite 1150 11th Floor
                                                        Irving, TX 75062
                                                        (214) 855-9200



                                             CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing NOTICE OF TRUSTEE'S MORTGAGE PAYMENT CHANGE AND
NO CHANGE TO DEBTOR'S PLAN BASE AND PAYMENT TO THE TRUSTEE has been served on the Debtor and
Debtor's Counsel by United States First Class Mail or by electronic service .
Case 17-31786-sgj13 Doc 59 Filed 01/15/20                              Entered 01/15/20 07:14:55                   Page 2 of 4


Case No: 17-31786-SGJ-13
Debtor Name: TRACEY LASHAUN NEAL
NOTICE OF TRUSTEE'S MORTGAGE PAYMENT CHANGE AND
NO CHANGE TO DEBTOR'S PLAN BASE AND PAYMENT TO THE TRUSTEE, Page 2
Debtor:              TRACEY LASHAUN NEAL, 632 HORSESHOE CT, DESOTO, TX 75115
Attorney:            GWENDOLYN E HUNT, 2010 N HAMPTON RD, NO 400, DESOTO, TX 75115**


**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class
Mail.

                                                                                           /s/ Thomas D. Powers
                                                                                           Thomas D. Powers
Case 17-31786-sgj13 Doc 59 Filed 01/15/20                      Entered 01/15/20 07:14:55          Page 3 of 4


OFFICE OF THE STANDING CHAPTER 13 TRUSTEE
105 Decker Ct
Suite 1150 11th Floor
Irving, TX 75062
(214) 855-9200


                                  IN THE UNITED STATES BANKRUPTCY COURT
                                    FOR THE NORTHERN DISTRICT OF TEXAS
                                              DALLAS DIVISION

IN RE:                                                                          CASE NO: 17-31786-SGJ-13

TRACEY LASHAUN NEAL                                                             JUDGE STACEY G. C. JERNIGAN

                  DEBTOR


                        NOTICE OF TRUSTEE'S MORTGAGE PAYMENT CHANGE AND
                 NO CHANGE TO DEBTOR'S PLAN BASE AND PAYMENT TO THE TRUSTEE

TO THE DEBTOR AND DEBTOR'S ATTORNEY:
     The Trustee's office has received a Notice of Mortgage Payment Change dated January 09, 2020. The mortgage
payment for Trustee's claim # 9 - WILMINGTON SAVINGS FUND SOCIETY has been changed to $1,408.99 per month .
These payments will begin February 01 , 2020.

     No changes have been made to Plan Payments.




                                                        By: /s/ Thomas D. Powers
                                                        Thomas D. Powers, Chapter 13 Trustee
                                                        State Bar No. 16218700
                                                        105 Decker Ct
                                                        Suite 1150 11th Floor
                                                        Irving, TX 75062
                                                        (214) 855-9200



                                             CERTIFICATE OF SERVICE
I hereby certify that a copy of the foregoing NOTICE OF TRUSTEE'S MORTGAGE PAYMENT CHANGE AND
NO CHANGE TO DEBTOR'S PLAN BASE AND PAYMENT TO THE TRUSTEE has been served on the Debtor and
Debtor's Counsel by United States First Class Mail or by electronic service .
Case 17-31786-sgj13 Doc 59 Filed 01/15/20                              Entered 01/15/20 07:14:55                   Page 4 of 4


Case No: 17-31786-SGJ-13
Debtor Name: TRACEY LASHAUN NEAL
NOTICE OF TRUSTEE'S MORTGAGE PAYMENT CHANGE AND
NO CHANGE TO DEBTOR'S PLAN BASE AND PAYMENT TO THE TRUSTEE, Page 2
Debtor:              TRACEY LASHAUN NEAL, 632 HORSESHOE CT, DESOTO, TX 75115
Attorney:            GWENDOLYN E HUNT, 2010 N HAMPTON RD, NO 400, DESOTO, TX 75115**


**Indicates party has elected to receive all notifications via electronic service and was not served a copy via United States First Class
Mail.

                                                                                           /s/ Thomas D. Powers
                                                                                           Thomas D. Powers
